 

Exhibit 10.4

 

PURCHASE AND SALE AGREEMENT

FOR COMMERCIAL CONDOMINIUM UNIT #C2 AT

THE HIT FACTORY® CONDOMINIUM

LOCATED AT

421-429 WEST 54TH STREET

 

SELLER:   Sagamore 54th St. Investments LLC and Sagamore Arizona LLC, as tenants
in common, having an address c/o Plus Properties LLC, Two Stamford Landing, 68
Southfield Avenue, Suite 115, Stamford, CT 06902, Attention: Richard Saunders.  
    PURCHASER:   New York City Operating Partnership, L.P., having an address
c/o American Realty Capital, 405 Park Avenue, 12th Floor, New York, NY 10022,
Attention: Michael A. Happel, President.       PROPERTY OR     BUILDING:  
421-429 West 54th Street     New York, NY 10019       NAME OF     CONDOMINIUM:  
The Hit Factory® Condominium       PREMISES, UNIT OR     CONDOMINIUM UNIT AND  
  PERCENTAGE INTEREST     IN COMMON ELEMENTS:   Commercial Unit # C2 – including
17.173% in the Common Elements     Block 1064 Lot 1102       TOTAL PURCHASE
PRICE:   $7,250,000       DOWNPAYMENT OR     DEPOSIT:   $ 700,000       BALANCE:
  $6,550,000       CURRENT MONTHLY     COMMON CHARGES FOR     THE CONDOMINIUM
UNIT:   $2,719.90 for common charges.

 

 

 

 

(1)THE PLAN.

 

Purchaser acknowledges having received and read a copy of the Offering Plan for
the Hit Factory® Condominium and all amendments thereto, if any, filed with the
Department of Law of the State of New York (hereinafter, collectively, referred
to as the “Offering Plan” or the “Plan”) at least three (3) days prior to
Purchaser’s signing this Agreement. If Purchaser has not received and read the
Plan and all amendments thereto at least three (3) full days prior to
Purchaser’s signing this Agreement, Purchaser shall have the right to rescind
this Agreement within seven (7) days from the date of this Agreement. Such
rescission must be by written notice addressed to the Sponsor and be post marked
or hand delivered no later than midnight of the 7th day subsequent to
Purchaser’s delivery of the executed Purchase Agreement to the Seller. The Plan
is incorporated herein by reference and made a part hereof with the same force
and effect as if set forth at length. In the event of any inconsistency between
the provisions of this Agreement and the Plan, the provisions of the Plan will
govern and be binding. Prior to execution of this Agreement, the Purchaser
hereby acknowledges as having received and reviewed the Plan and all 22
Amendments to the Plan.

 

(2)DEFINITIONS.

 

The following terms shall have the meaning indicated for each:

 

(A)       “AGREEMENT” shall mean this Purchase and Sale Agreement.

 

(B)        “BROKER” shall mean Eastern Consolidated.

 

(C)        “CONDOMINIUM” shall mean The Hit Factory® Condominium.

 

(D)        “CONDO UNIT” shall mean individually Unit C2 of the Condominium as
more particularly described on Exhibit A attached hereto, and the respective
appurtenant interest in the common elements as set forth on the first page of
this Agreement.

 

(E)        “DECLARATION” and “BYLAWS” shall mean the Declaration and Bylaws for
the Condominium, as amended.

 

(F)        “DEPOSIT” or “DOWNPAYMENT” shall be the deposit of $700,000 to be
paid by the Purchaser and to be held in escrow during the pendency of this
Agreement, pursuant to Section 3.

 

(G)        “ESCROW AGENT” shall mean Philip Brody, Esq., 55 Fifth Avenue, 15th
Floor, New York, NY 10003.

 

(H)        “PREMISES” shall mean the Condo Unit.

 

(I)         “PERMITTED EXCEPTIONS” or “PERMITTED TITLE EXCEPTIONS” shall mean
the permitted title exceptions in the attached Exhibit C.

 

(J)         “PROPERTY” or “BUILDING” shall mean the property or building located
at 421-429 West 54th Street, New York, NY.

 

2

 

 

(K)        “PURCHASER” shall mean New York City Operating Partnership, L.P.

 

(L)        “SELLER” shall mean Sagamore 54th St. Investments LLC and Sagamore
Arizona, LLC, as tenants in common.

 

(M)      “LEASE” shall mean existing lease with the Tenant for leased premises
in the Condo Unit. “

 

(N)       “TENANT” shall mean the tenant under the Lease, which is Gibson Guitar
Corp.

 

(O)       “TITLE COMPANY” shall mean First American Title Insurance Company
having an office at 633 Third Avenue, New York, NY 10017, Attention: Stephen
Farber.

 

(P)        “TOTAL PURCHASE PRICE,” “DOWNPAYMENT”, “DEPOSIT” and “BALANCE” shall
mean the respective sums indicated on the first page of this Agreement.

 

(Q)       “UNIT OWNER” shall mean the Seller as a Unit Owner in the Condominium
under the Declaration.

 

All other terms not defined herein shall have the meanings ordinarily ascribed
to them or as otherwise defined in this Agreement.

 

(3)AGREEMENT WITH PURCHASER AND CLOSING DATE.

 

(a)          Purchaser hereby agrees to purchase from the Seller, and the
Seller, in consideration for the delivery of the Total Purchase Price, subject
to adjustments, agrees to sell and convey to Purchaser, the Condo Unit.

 

(b)          The closing of the sale of the Condo Unit contemplated by this
Agreement (the “Closing”) shall take place on the date which is the 30th day
following the receipt by the Purchaser or its attorney of a copy of this
Agreement, which has been executed by the Seller an Purchaser, or such earlier
date as mutually agreed upon by the Seller and Purchaser or such later date to
which the Closing has been extended in accordance with the terms hereof (the
“Closing Date”). The Purchaser shall have a one-time right to extent the Closing
for a period of up to 30 days upon written notice to the Seller prior to the
then-scheduled Closing Date, with the last of such 30 day extension period being
time of the essence as to the performance of all of the Purchaser’s obligations
under this Agreement.

 

3

 

 

(c)          The Closing shall take place at the offices of the Seller or at the
office of the lender or its attorney, providing the Purchaser with financing for
the acquisition of the Condo Unit (provided such office is located in the New
York metropolitan area). Alternatively, the Closing, at the option of the
Purchaser, shall occur through an escrow style closing where Escrow Agent shall
act at the settlement agent and all closing documents and payments shall be
delivered or paid in advance to the Title Company (as hereinafter defined) for
disbursement on the Closing Date, pursuant to the closing instructions of the
Seller’s and Purchaser’s respective attorneys, which are consistent with the
terms of this Agreement. If the Closing occurs through an escrow style closing,
then the Seller and the Purchaser shall each pay 50% of any closing fees charged
by the Title Company.

 

(4)CONSIDERATION, ESCROW OF THE DOWNPAYMENT.

 

The Total Purchase Price of $7,250,000 shall be paid by Purchaser to the Seller
as follows:

 

(i)          The Downpayment or Deposit of $700,000 shall be paid by Purchaser
by wire transfer to the trust account of Escrow Agent or by bank cashier or
certified check drawn on a New York bank which is a member of the New York
Clearing House Association, made payable to the order of the Escrow Agent,
within two (2) business days after the delivery to the Purchaser or its attorney
of a copy of this Agreement which has been executed by the Seller. The wiring
instructions for funding of the Downpayment is set forth in the attached Exhibit
G. The proceeds of the Downpayment shall be held in escrow by the Escrow Agent.
The Downpayment shall be deposited by Escrow Agent in Escrow Agent's account at
Capital One Bank, located at 1001 Avenue of the Americas, New York, New York,
which Downpayment shall earn interest, and shall be held until the Closing
hereunder or until the prior termination of this Agreement. If the Closing shall
take place, the Downpayment shall be paid to the Seller in addition to the
Balance of the Total Purchase Price, along with any interest earned on the
Downpayment (which interest will be credited against the Balance due at
Closing). If Purchaser is entitled to cancel this Agreement pursuant to the
express terms of this Agreement, then the Downpayment and any interest earned
thereon will be refunded to Purchaser. If this Agreement shall be terminated by
reason of the default of either party, then the Downpayment and any interest
earned thereon shall be held by the Escrow Agent pursuant to the terms of this
Section and disbursed in accordance with this Agreement. The Escrow Agent shall
not be liable for any loss of the escrowed funds due to the lack of FDIC
insurance in excess of $250,000.

 

It is understood and agreed that Escrow Agent’s only duties and obligations
hereunder are as expressly set forth in this Agreement and no other. Escrow
Agent shall not be liable for any action taken or omitted hereunder or for any
error in judgment or mistake in fact or law, except as a result of its own
willful misconduct or gross negligence. Escrow Agent shall have the right to
consult with separate counsel of its own choosing (if it deems such consultation
advisable) and shall not be liable for any action taken, suffered, or omitted by
it in accordance with the advice of such counsel, provided such action does not
constitute willful misconduct or gross negligence. Escrow Agent shall be
protected in acting upon any written or oral communication, notice, certificate,
or instrument or documents believed by it to be genuine and to be properly given
or executed without the necessity of verifying the truth or accuracy of the same
or the authority of the person giving or executing the same.

 

4

 

 

Except for the delivery of the Downpayment to the Seller at the Closing or
Purchaser’s cancelation of this Agreement pursuant to the express terms of this
Agreement, the Downpayment and any interest earned thereon shall not be
delivered to either party unless and until Escrow Agent gives ten (10) days’
prior written notice to both parties of its intention to release the Downpayment
and any interest as provided in this Agreement. In the event (a) a party objects
in writing given to the other party and Escrow Agent to such release within such
ten (10) day period or (b) Escrow Agent determines that a dispute or uncertainty
exists as to Escrow Agent’s duties, then Escrow Agent shall refrain from
releasing the Downpayment and interest and either (i) continue to hold same in
escrow until Escrow Agent is otherwise directed in writing by both parties or by
final judgment of a court of competent jurisdiction as to the disposition
thereof, or (ii) deposit or turn over the Downpayment and any interest earned
thereon to any court of competent jurisdiction and thereupon be relieved from
all responsibilities with respect thereto. Nothing in this Section shall
prohibit Escrow Agent from acting as the Seller's attorney in the event of any
dispute under this Agreement.

 

Upon disposing of the Downpayment and any interest earned thereon in accordance
with the provisions of this Agreement, Escrow Agent shall be relieved and
discharged of all claims and liabilities relating to such funds, and shall not
be subject to any claims or surcharges made by or on behalf of either party
hereto. The Escrow Agent may represent the Seller in connection with any matter
pertaining to this transaction, including any litigation arising out of this
Agreement.

 

The Seller and Purchaser jointly agree to indemnify and hold Escrow Agent
harmless from all liability, costs, expenses, damages, actions or other charges
which may be imposed upon, or incurred by, Escrow Agent in connection with the
performance of its duties hereunder, except with respect to any liability, cost
and expense incurred as a result of Escrow Agent's willful misconduct or gross
negligence.

 

(ii)         Upon execution of this Agreement, the Escrow Agent, the Seller and
the Purchaser shall enter into an Escrow Agreement in the form attached hereto
as Exhibit I regarding the Deposit, as set forth in the 22nd Amendment to the
Offering Plan.

 

(iii)        The Balance shall be paid at Closing by wire transfer to such
account(s) designated in writing by the Seller or by an unendorsed certified
check or bank cashier's check, drawn on a New York bank, which is a member of
the New York Clearing House Association, made payable to the direct order of the
Seller and/or to such other parties as designated by the Seller.

 

(5)Emergency Repair Liens.

 

All emergency repair liens assessed against the Premises prior to the Closing
shall be paid and discharged by the Seller upon the Closing.

 

(6)Assessments.

 

If, at the time of the Closing, the Premises shall be or shall have been
affected by any special or capital assessment due to the Condominium, the Seller
shall be responsible for any such special or capital assessments, including any
monthly installments, due prior to the Closing Date and the Purchaser shall be
responsible for any special assessments, including monthly installments, due
from and after the Closing Date. To the extent applicable, monthly installments
for any such special or capital assessment for the month in which the Closing
Date occurs shall be prorated between the Seller and the Purchaser pursuant to
their respective periods of ownership of the Condo Unit. At the Closing, each of
the Sellers or the Purchaser shall pay the amount of any such special or capital
assessment that the Seller and/or the Purchaser is responsible for payment of
same, as provided above.

 

5

 

 

(7)Deed.

 

The deed shall be the usual bargain and sale deeds with covenants against
grantor's acts in proper statutory form for recording and shall be duly executed
and acknowledged so as to convey to the Purchaser the fee simple of the
Premises, free of all encumbrances, except as herein stated, and shall contain
the covenant required by subdivision 5 of Section 13 of the Lien Law. At the
Closing the Seller shall deliver to the Purchaser possession of the Premises,
subject only to the Permitted Exceptions set forth in Exhibit C. Except as set
forth in this Agreement and/or the documents and/or agreements to be delivered
at the Closing by the Seller, the acceptance of the deed by the Purchaser shall
be deemed to be full performance and discharge of every obligation on the part
of the Seller to be performed under this Agreement.

 

(8)Title.

 

(a)          Subject only to the Permitted Exceptions set forth in Exhibit C,
the Seller shall give and the Purchaser shall accept title to the Premises such
as the Title Company will be willing to approve and insure without any special
premium in excess of the standard rates or any affirmative coverage. Purchaser
shall promptly after executing this Agreement order a title examination and
shall cause a copy of the title report to be delivered to Seller's attorneys
concurrently with the delivery thereof to Purchaser's attorneys.

 

(b)          Except as provided below, the Seller shall have the right but not
the obligation to cure title objections constituting conditions of title varying
from the state of title to be delivered in accordance with this Agreement
(hereinafter, collectively, "Valid Title Objections" and, individually, "Valid
Title Objection") and to adjourn the closing from time to time to a date
specified by Seller upon five (5) business days' notice to Purchaser but not
beyond a date ("Adjourned Date") which is more than thirty (30) days after the
Closing Date or expiration of Purchaser’s mortgage commitment, whichever is
sooner, but, in the case of such expiration of Purchaser’s mortgage commitment,
in no event sooner than ten (10) business days after the Closing Date and
provided the Seller cures the Valid Title Objections, as reasonably required by
the Title Company, on or before the Adjourned Date, then the Closing shall occur
on such Adjourned Date specified by Seller in accordance with the provisions of
this Agreement. If Seller is not able to cure any Valid Title Objection or
Seller fails to cure a Valid Title Objection on or before the Adjourned Date,
then the Purchaser's sole right and remedy shall be, on the terms and conditions
set forth below, to either:

 

(i)          to declare this Agreement canceled and to recover the net cost
actually incurred by Purchaser in examining the title, including municipal
searches, which is not to exceed the reasonable charges fixed by Title Company
and the net cost of any survey made or updated for the Premises, which was
incurred by Purchaser and to receive the refund of the Deposit plus accrued
interest thereon in accordance with the terms of this Agreement; or

 

6

 

  

(ii)         to complete the purchase in accordance with this Agreement without
reduction in the Purchase Price. Purchaser shall exercise its option pursuant to
subparagraphs 8(b)(i) above or this subparagraph (ii) by notice given to and
received by Seller within ten (10) business days from Purchaser's receipt of
notice from Seller that Seller cannot cure all of the Valid Title Objections
pursuant to the terms of this Contract of Sale. If Purchaser shall fail to send
a written notice to Seller exercising either of Purchaser's options set forth
under Section 8(b)(i) above or this subparagraph (ii) within the required time
period, then it shall be deemed that Purchaser exercised the option set forth in
Section 8(b)(i) above to declare this Agreement cancelled. Except as otherwise
stated herein, nothing contained in this Agreement shall be construed to require
Seller to bring any action or otherwise to incur any expenses to render title to
the Premises marketable and/or to cure any Valid Title Objections.
Notwithstanding anything contained herein to the contrary, the Seller shall
apply the Purchase Price to pay off emergency repair liens, unpaid real estate
taxes, unpaid assessments, unpaid mechanics liens and/or judgments against the
Seller and/or the Premises, unpaid water and sewer charges, all mortgages
encumbering the Premises and/or any other Valid Title Objection which can be
reduced to a liquidated amount (hereinafter collectively referred to as
“Monetary Obligations”).

 

(c)          If on the date of Closing there may be any liens or encumbrances
which the Seller is obligated to pay and discharge, the Seller may use any
portion of the balance of the Purchase Price to satisfy the same, provided that
the Title Company shall omit same from Purchaser’s title insurance policy for
the Premises, at standard rates and the Seller shall simultaneously either
deliver to the Purchaser or the Title Company at the Closing instruments in
recordable form and sufficient to satisfy such liens and encumbrances of record
together with cost of recording or filing said instruments; or, provided the
Seller has made arrangements with the Title Company, Seller will deposit with
said Title Company sufficient monies, reasonably acceptable to and required by
it to omit any such liens or encumbrances from the title policy, at standard
rates. The Purchaser, if request is made by Seller at least one (1) business
days prior to the Closing Date, shall provide at the Closing separate bank
checks (or arrange for wire transfers), not to exceed the amount of the balance
of the Purchase Price, to facilitate the satisfaction of any such liens or
encumbrances. The existence of any such taxes or other liens and encumbrances
shall not be deemed objections to title if the Seller shall comply with the
foregoing requirements.

 

(d)          If a search of the title discloses judgments, bankruptcies or other
returns against other persons having names the same as or similar to that of the
Seller, the Seller will on request deliver to the Purchaser and Purchaser’s
Title Company an affidavit showing that such judgments, bankruptcies or other
returns are not against the Seller.

 

(9)EFFECT OF CLOSING.

 

Upon consummation of the Closing, Purchaser shall be the owner of the Condo Unit
and the landlord under the Lease.

 

7

 

  

(10)REMEDIES.

 

(a)          Default by Purchaser: The parties agree that if the Purchaser is in
default, beyond all applicable notice and cure periods, of any of the material
terms of this Agreement and Purchaser fails to close under this Agreement, the
damages of Seller, while substantial, would be difficult or impossible to
determine with mathematical precision. Thus, in such event, Seller's sole and
exclusive remedy shall be to terminate this Agreement and retain as liquidated
damages, the Downpayment and the interest, earned thereon, without any further
recourse by the Seller against the Purchaser and/or its members, partners,
employees and agents. The parties agree that the provisions of this Section
represent an agreed measure of damages and are not to be deemed a forfeiture or
penalty. In the event that any check delivered to Seller on account of the
Downpayment or any other portion of the Purchase Price shall be dishonored for
any reason whatsoever, it shall be deemed a material default by Purchaser
hereunder and Seller may, in that event, cancel this Agreement. Notwithstanding
the above provisions, if the check for the Downpayment shall be dishonored, the
Seller shall notify the Purchaser of same and the Purchaser shall have one (1)
business day to replace such check with a certified check made payable to the
Escrow Agent or a wire transfer of Federal Funds for the amount of the
Downpayment.

 

(b)          Default by Seller: In the event that Seller should be in default
under this Agreement, except as otherwise stated in this Agreement, Purchaser's
sole remedies will be either to: (1) sue to specifically enforce this Agreement;
or (2) to terminate this Agreement, whereupon the Escrow Agent shall return the
Downpayment to Purchaser, together with all interest earned thereon, and sue for
damages for costs relating title company searches actually incurred by the
Purchaser. Except as otherwise stated in this Agreement, the Purchaser hereby
expressly waives any and all right to seek damages as a result of Seller's
default under this Agreement prior to Closing. In any action for specific
performance, reasonable legal fees shall be awarded to the prevailing party.

 

(11)PREMISES “AS IS”.

 

Purchaser has inspected the Premises and has become thoroughly acquainted with
the conditions, expenses, operation, violations and any and all other matters or
things affecting or relating to the Premises, and, except as otherwise
specifically provided herein, agrees to accept the Premises and/or the Property
in its “as is” present condition, with all faults, including, but not limited
to, the environmental condition of the Premises and/or the Property, subject to
reasonable use, wear and tear between the date hereof and the Closing. Except as
otherwise specifically provided herein, Purchaser acknowledges and agrees that
Seller has not made and does not make any representations or warranties of any
kind, and shall have no liability or obligation, with respect to any matter
relating to the Premises, the Property, the Condominium or this transaction,
including, without limitation: (i) expenses, operation, rental income, zoning or
development potential, physical condition, gross and rentable square footage of
the Premises, access, fitness for any specific use, merchantability or
habitability of any portion of the Premises; (ii) any violations affecting the
Premises and/or the Building now or hereinafter existing, and liens, if any,
arising from any such violations after the Closing, (iii) any patent or latent
defect in or about the Premises and/or the Building, or in any of the
improvements and/or structures on the Premises and/or the Building; (iv) any
laws, regulations, ordinances, or orders pertaining to the Premises and/or the
Building; (v) the presence or absence of asbestos or any hazardous materials or
wastes in, under and/or upon the Premises and/or the Building; (vi) the
existence, location or availability of utility lines for water, steam, sewer,
drainage, electricity, gas and/or any other utility; (vii) any licenses,
permits, approvals or commitments from governmental authorities in connection
with the Premises and/or the Building; (viii) the certificate of occupancy for
the Premises attached hereto as Exhibit K; and (ix) any other matter affecting
or relating to the Premises and/or the Building.

 

8

 

 

(12)CLOSING DELIVERIES.

 

At the Closing, the Seller and/or the Purchaser shall execute and/or deliver the
following documents and agreements:

 

(i)          The Seller shall execute and deliver the deed described in Section
6 hereof for the Premises to the Purchaser in the form attached hereto as
Exhibit H.

 

(ii)         An Assignment & Assumption of the Lease and the Security Deposit
for the Tenant, to be executed by the Seller, as the assignor and the Purchaser,
as the assignee, in the form attached hereto as Exhibit D;

 

(iii)         The Seller shall deliver a rent roll for the Tenant which includes
the information set forth on the Rent Roll attached hereto as Exhibit B, and a
list of any arrears in rent and additional rent for the Tenant in existence as
of the Closing Date;

 

(iv)        A tenant notice letter to the Tenant executed by the Seller,
advising the Tenant of the sale of the Premises and the new instructions for
payments under its Lease;

 

(v)         Such title affidavits executed by either the Seller and/or the
Purchaser, as may be reasonably required by the Title Company;

 

(vi)        The Seller shall deliver to the Purchaser copies of the Lease and
lease files for the Tenant;

 

(vii)       Such consents and/or resolutions to be executed by the officers,
owners and/or managers of the Seller and the Purchaser, as may be required under
their respective organizational documents to authorize and empower the persons
executing the closing documents, respectively, on behalf of the Seller and the
Purchaser;

 

(viii)      The Seller shall cause the managing agent for the Condominium to
provide a letter confirming that all common charges and assessments (if any),
have been paid in full through the month in which the Closing occurs;

 

9

 

 

(ix)         As a condition precedent to Purchaser’s obligation to consummate
the transaction contemplated hereby, the Seller shall deliver to the Purchaser,
on or prior to the Closing, a tenant estoppel certificate from the Tenant, in
substantially the form attached hereto in Exhibit E or in such form as set forth
in the Lease.

 

(x)          A Bill of Sale to be executed by the Seller in the form attached
hereto as Exhibit F.

 

(xi)         The execution and delivery by the Seller of a FIRPTA Affidavit for
each entity comprising the Seller;

 

(xii)        New York State Transfer Tax Return, The New York City Transfer Tax
Return, and the Equalization Form as required by Section 14 of this Agreement;

 

(xiii)       To the extent in Seller’s or its Agent’s possession (a) those
transferable licenses and permits, authorizations and approvals pertaining to
the Premises which are not posted at the Premises; (b) all transferable
guarantees and warranties which Seller has received in connection with any work
or services performed or equipment installed in and improvements erected on the
Premises; and (c) any access codes, keys, or building plans applicable to the
Premises;

 

(xiv)      A certificate by the Seller confirming that all representations and
warranties of the Seller set forth in this Agreement are true, complete and
correct in all material respects as of Closing;

 

(xv)       As a condition precedent to Purchaser’s obligation to consummate the
transaction contemplated hereby, the Seller shall deliver to the Purchaser, on
or prior to the Closing, an estoppel certificate from the Board of Managers, in
the form attached hereto as Exhibit J, with such changes as may be required by
the Board of Managers and are reasonably acceptable to Purchaser; and

 

(xvi)      Seller’s representative on the Board of Managers for the Condominium
shall resign so that the Purchaser’s representative can replace such person as a
member of the Board of Managers, pursuant to Section 1 of the Bylaws of the
Condominium.

 

(13)ADJUSTMENTS.

 

(a)          At the Closing, the Seller and the Purchaser shall complete the
following adjustments or apportionments as to the month of the Closing as of
11:59 p.m. on the day preceding the Closing Date:

 

(i)Common charges and special assessments (or capital assessments) for the Condo
Unit on a per diem basis;

 

(ii)Real estate taxes on a per diem basis based on the fiscal year for which
they are assessed;

 

10

 

 

(iii)Rent and additional rent (including any prepaid rents) on a per diem basis
to the extent collected under the Lease;

 

(iv)The Purchaser shall either receive a credit against the Purchase Price or a
check for the amount of Tenant’s security deposit; and

 

(v)Such other items set forth in this Agreement and/or that are customarily
prorated in transactions of this nature.

 

(b)          In completing such adjustments, the Seller shall be responsible for
payment of all common charges (including special or capital assessments, if any)
and real estate taxes through the day prior to the Closing and the Purchaser
shall be responsible for such payments from and after the Closing Date. The
Seller shall be entitled to all rent and additional rent under the Lease through
the day prior to the Closing and the Purchaser shall be entitled to such rent
and additional rent under the Lease for the period from and after the Closing
Date. At the option of Seller, any adjustment due to the Purchaser may be
credited at Closing against the balance of the Purchase Price.

 

(c)          Any errors in calculation or apportionments shall be corrected or
adjusted as soon as practicable, but in no event later than ninety (90) days
after the Closing Date. The provisions of this Section 9 shall survive the
Closing for a term of ninety (90) days.

 

(14)RENT ARREARS.

 

If there are any arrears in rent and additional rent as to the Lease as of the
Closing Date, rent and additional rent received after the Closing Date shall be
applied first to any rent and additional rent owed for the month of the Closing
to be allocated amongst the Purchaser and the Seller pro-rata based upon the
number of days of ownership applicable to each party; second to any other rent
and additional rent due and owing Purchaser from and after the Closing Date; and
third to pay any other delinquent rent and additional rent owed to the Seller
for its period of ownership. To the extent either party after the Closing Date
receives any rent and additional rent due to the other party, as provided
herein, such party shall hold any such rent and additional rent in trust for the
other party and shall promptly remit to the proper party. Neither party shall
have any obligation to collect past due rent, but each party shall use
commercially reasonable efforts to do so, without any obligation on the part of
the Purchaser to file a lawsuit to collect any such past due rent and additional
rent. The provisions contained herein shall survive the Closing.

 

(15)NEW YORK STATE AND NEW YORK CITY TRANSFER TAXES.

 

(a)          Seller shall pay or cause to be paid at Closing, all New York City
and New York State transfer taxes payable in connection with the Closing,
including without limitation, the transfer of the Premises to Purchaser.

 

11

 

 

(b)          At the Closing, the Seller shall deliver to the Purchaser a
certified bank check (or direct Purchaser to deliver a bank check out of the
balance of the Purchase Price) to the order of the Title Company (as hereinafter
defined) for the amount of the New York State Transfer Tax payable by reason of
delivery of the transfer of the Premises. At the Closing, the Seller and the
Purchaser will both execute and deliver the State Transfer Tax Forms (TP584) and
the New York State Equalization Forms to be filed with the payment of the New
York State Transfer Tax for this transaction.

 

(c)          In addition, the Seller shall at the same time deliver to the
Purchaser a certified bank check (or direct Purchaser to deliver a certified or
bank check out of the balance of the Purchase Price) to the order of the Title
Company for the amount of the New York City Real Property Transfer Tax imposed
by Title II of Chapter 46 of the Administrative Code of the City of New York and
the Seller and the Purchaser shall both execute and deliver the New York City
RPT Tax Forms required to be delivered with the payment of the City Transfer Tax
for this transaction.

 

(16)PERSONAL PROPERTY.

 

All fixtures, equipment, appliances and articles of personal property attached
or appurtenant to or used in connection with the Premises, which are owned by
the Seller, are included in this sale. No part of the Purchase Price is
allocated to the purchase of such fixtures, equipment, appliances and other
personal property owned by the Seller. At the Closing the Seller shall deliver
to the Purchaser a Bill of Sale for all fixtures, equipment, appliances and
other personal property owned by the Seller in the form attached hereto as
Exhibit F, which shall provide that the fixtures, equipment, appliances and
other personal property transferred to Purchaser, if any, shall be free and
clear of all liens and encumbrances.

 

(17)RENT ROLL.

 

(a)          Attached hereto as Exhibit B, is a true and accurate rent roll, in
all material respects, for the Premises (the "Rent Roll"), which lists the
Tenant, the billable rent and additional rent for the Tenant, the expiration
date of the Lease, and the amount of the Tenant’s security deposit under its
Lease. The Seller has delivered to the Tenant a true and complete copy of the
Lease (including all amendments thereto). There are no leases, licenses or other
written occupancy agreement affecting all or any portion of the Premises other
than the Lease set forth on the Rent Roll. To the extent there are any
differences between the information contained in the attached Rent Roll and the
terms of the Lease, the term of the Lease shall control and the Rent Roll shall
be deemed modified accordingly.

 

12

 

 

(b)          Any new lease or renewal of the Lease (or amendment or modification
to such new lease or to the Lease) or assignment or a sublet of such new lease
or the Lease by the Tenant (to the extent Seller’s approval is required under
the Lease for such assignment or sublease), shall be subject to the prior
written approval of the Purchaser, such approval subject to Purchaser’s sole
discretion. The Seller shall submit to the Purchaser, a copy of the proposed new
lease or renewal of the Lease (or amendment or modification to such new lease or
to the Lease), assignment or sublet of such new lease or the Lease, financial
and credit information obtained by the Seller as to any such tenant or the
Tenant, or assignee, a list of any tenant improvements required to be made by
the landlord under any such new lease or the Lease and the amount of any
brokerage commission to be paid by the landlord under any such new lease or the
Lease (hereinafter collectively referred to as the “Leasing Documents”). The
Seller shall promptly submit for Purchaser’s approval (which approval Purchaser
may grant or deny in Purchaser’s sole discretion) the Leasing Documents
pertaining to any new lease, modification or renewal of such new lease or the
Lease, assignment or sublet for which Seller’s approval, as landlord, is
required for any space at the Premises. If the Purchaser does not respond to the
Seller’s request for such approval by the Purchaser within three (3) business
days after the Purchaser’s receipt of the Leasing Documents for any such new
lease or the Lease, then the Purchaser shall automatically be deemed to approve
any such leasing request of Seller. Purchaser shall at the Closing pay or
reimburse Seller for any tenant improvements and/or leasing commissions incurred
by the Seller as to any new lease and/or renewal of the Lease, which is entered
into by the Seller from and after the date hereof and approved by Purchaser in
accordance with the terms hereof.

 

(18)SECURITY DEPOSIT.

 

Subject to this Section 18, The Seller reserves the right to apply the security
deposit under the Lease against any uncollected rent and additional rent under
any such Lease or any other sums due Seller under any such Lease in accordance
with the terms of such Lease. The Seller shall promptly notify the Tenant and
the Purchaser of any such application of the security deposit. In reference to
the Seller’s application or withdrawal of the security deposit held for the
Tenant, the Seller shall give the Purchaser written notice of any such
application or withdrawal at the same time it notifies the Tenant of same and
shall only withdraw or apply same to the extent of any default, beyond all
applicable notice and grace periods, of the Tenant occurring after the date
hereof in the payment of rent, additional rent and/or any other sums due and
owing under the Lease.

 

(19)ACCESS TO BOOKS AND RECORDS.

 

(a)          Prior to the Closing the Seller shall permit Purchaser's staff,
agents, appraisers, lenders, engineers, environmental consultants and architects
(collectively "Agents") access to the Premises during normal business hours
provided that: (i) the Purchaser shall give to the Seller at least two business
days' advance notice of such inspection; (ii) any such inspection shall not
impede to a material extent the normal day to day operations of the Premises and
the Tenant’s operation of their respective businesses in their lease premises
and (iii) a representative of the Seller shall accompany the Purchaser and/or
its Agents in any such inspection of the Premises, unless otherwise agreed to by
the Seller. The Seller shall endeavor to make such representative reasonably
available for such inspections. The Purchaser hereby agrees to indemnify, hold
harmless and defend the Seller and the Condominium from and against any and all
claims, damages, liabilities, costs and expenses (including reasonable
attorney's fees and disbursements) to the extent incurred by the Seller as a
consequence of any such inspection of the Premises by the Purchaser and/or its
Agents, except if caused by the gross negligence or recklessness of Seller
and/or Seller’s agents, Tenants and/or occupants. This indemnification shall
survive the Closing. Notwithstanding the foregoing, this indemnity shall not be
applicable to any pre-existing condition except to the extent exacerbated by
Purchaser and/or its Agents.

 

13

 

  

(b)          The Seller hereby agrees, provided it is at no material cost to the
Seller, to make available to the Purchaser and its Agents and accountants for
their review and copying, upon at least two business days advance notice to the
Seller, the books and records of the Seller to the extent in the possession or
control of the Seller and/or its managing agent and/or any other agents of the
Seller, relating to the Tenants and the maintenance and operation of the
Premises. The Seller agrees that in connection with the examination of Seller's
books and records, the Purchaser's accountants may make such tests of the
accounting records and undertake such other auditing procedures as the
Purchaser's accountants consider necessary in the circumstances. Prior to the
Closing, any such information contained in the books and records for the
Premises shall be kept confidential by the Purchaser, its Agents and
accountants, except as otherwise approved by the Seller.

 

(20)PURCHASER'S REPRESENTATIONS AND WARRANTIES

 

(a)           Purchaser represents and warrants to the Seller, as of the date
hereof, which representations and warranties shall also be true and accurate in
all material respects on the Closing Date, that:

 

(i)          Purchaser is a limited partnership, duly organized and validly
existing and in good standing under the laws of the State of Delaware.

 

(ii)         Purchaser has all requisite power and authority, in accordance with
the law, to enter into this Agreement and to carry out the transactions
contemplated hereby. The person signing this Agreement on behalf of the
Purchaser is authorized and empowered to execute and deliver this Agreement on
behalf of the Purchaser. The execution, delivery and performance of this
Agreement by Purchaser has been duly authorized and (1) does not violate any
provision of, or require any filing, registration or consent or approval under
any law, rule or regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to the Purchaser
which has not been obtained; (2) will not result in a breach of or constitute a
default or require any consent under any indenture, lease, loan, credit
agreement of Purchaser or any other instrument by which Purchaser may be bound
or affected; or (3) will not cause Purchaser to be in default under any such
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award, or any such indenture, lease, agreement or instrument; and

 

(iii) Purchaser is not a person or entity described by Sec. 1 of the Executive
Order (No. 13,224) Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg. 49,079 (Sept.
24, 2001).

 

14

 

  

(21)SELLER’S REPRESENTATIONS AND WARRANTIES

 

(a)          Seller hereby represents and warrants to Purchaser, as of the date
hereof, which representation and warranties shall also be true and accurate in
all material respects on the Closing Date, that:

 

(i)          Each of the tenants in common comprising the Seller is a New York
limited liability company, duly organized and validly existing under the laws of
the State of New York.

 

(ii)         Seller has all requisite power and authority, in accordance with
applicable law, to enter into this Agreement and to carry out the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
by Seller has been duly authorized and (1) does not violate any provision of, or
require any filing, registration or consent or approval under any law, rule or
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to the Premises which has not been
obtained; (2) will not result in a breach of or constitute a default or require
any consent under any indenture, lease, loan, credit agreement of Seller or any
other instrument or agreement by which Seller may be bound or affected; and (3)
will not cause Seller to be in default under any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award, or any such
indenture, lease, agreement or instrument. The person executing this Agreement
on behalf of the Seller has been authorized and empowered to execute this
Agreement of behalf of the Seller;

 

(iii)        The common charges and special or capital assessments currently
payable for the Unit as of the date hereof, are specified on Page 1 hereof and
all common charges and special (capital) assessment will be paid in full through
the month in which the Closing occurs;

 

(iv)        Seller has not received a written notice of default by Seller or
Tenant under the Declaration that relates to the Unit and remains uncured;
Seller has not delivered to the Board of Managers or the managing agent of the
condominium a notice of default by the Board of Managers or the managing agent
for the condominium under the Declaration; to Seller’s knowledge, no defaults by
Tenant have occurred and are continuing under the Declaration.

 

(v)         Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder;

 

(vi)        There is no litigation currently pending or to the best of Seller's
knowledge, threatened in writing, to which Seller is a party which would affect
the transfer of Premises to the Purchaser;

 

15

 

 

(vii)       The Seller, as a unit owner in the Condominium, as of the date
hereof, has not received any written notice from the Condominium or the managing
agent of the Condominium to the Unit Owners concerning changes in common charges
and/or special assessments;

 

(viii)      The Seller has delivered to the Purchaser or its attorneys true and
complete copies of the existing Lease (including any amendments);

 

(ix)         The Rent Roll for the Tenant, attached hereto as Exhibit B is
accurate in all material respects. The Seller, as landlord, has not received any
written notice of default from the Tenant as to the landlord’s obligations under
the Lease, which remain uncured. To the best of Seller’s knowledge, except as
reflected on the Rent Roll, all Tenant is in possession, and the Tenant has not
sublet or assigned their leased premises. As of the date hereof, the Seller has
not received from the Tenant any written notice of default under the Lease,
which remains uncured. As of the date hereof, to Seller’s knowledge, neither the
Seller nor the Tenant is in default under the Lease. Seller has not delivered to
the Tenant a written notice of default by the Tenant under the Lease, which
remains uncured;

 

(x)          There have been no prepayments of rents and additional rents by the
Tenant except those which will be adjusted at the Closing; from and after the
date hereof the Seller shall not collect rent more than thirty (30) days in
advance for the Tenant; the Tenant has not been given any concessions or free
rent for the rental of their leased premises which would be binding on the
Purchaser from and after the Closing Date;

 

(xi)         There shall not be any brokerage commissions due and owing as to
the existing Lease, which would be binding on the Purchaser after the Closing.
All tenant improvements required of the Seller under the Lease, as of the date
hereof, have been completed and there are no outstanding tenant improvement
allowances provided for under the Lease;

 

(xii)        All bills and claims for labor performed and materials furnished at
the request of the Seller or its agents or employees to or for the benefit of
the Premises will be paid in full by the Seller on or before the Closing Date;

 

(xiii)       Seller is not a person or entity described by Sec. 1 of the
Executive Order (No. 13,224) Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg.
49,079 (Sept. 24, 2001);

 

16

 

  

(xiv)      There are no service contracts for the Premises that will be binding
on the Purchaser from and after the Closing Date. There are no employees for the
Premises that the Purchaser shall be required to hire or retain from and after
the Closing Date;

 

(xv)       Seller has not received notice of pending or threatened condemnation
proceedings; and

 

(xvi)      No options or rights of first refusal or other rights to acquire the
Premises exist.

 

The above representations of Seller in this Section 21 shall survive the Closing
for a period of one hundred fifty (150) days (the “Survival Period”) except
there shall be no Survival Period after the Closing as to any material breach of
Seller’s representations and warranties to which the Purchaser had knowledge on
or prior to the Closing Date.

 

Seller may modify or update any representation or warranty in this Agreement to
correct any mistake and/or to reflect any matter which arises subsequent to the
date of this Agreement; provided, however, to the extent such modification or
update evidences a change in any such representation or warranty that is
"material" (as defined in this Section), then Purchaser’s sole remedy shall be
to terminate this Agreement on or prior to the Closing Date. If Purchaser has
knowledge of any matter which Purchaser claims would give rise to a right of
Purchaser to terminate this Agreement pursuant to the terms hereof, Purchaser
shall notify Seller in writing of such matter within the earlier of: (i) ten
(10) business days of learning of same or (ii) the Closing Date, failing which
any rights of Purchaser or obligation of Seller under this Agreement regarding
such matter shall be waived. Purchaser’s notice shall include a reasonable
estimate of the amount by which the damages arising from the alleged matter
exceeds the materiality threshold as defined below (the “Breach Amount”),
provided that such matter is susceptible to a reasonable estimation of damages.
Seller shall have the right, but not the obligation, to attempt to cure such
matter (but no such attempt shall constitute an acknowledgement or agreement
that Purchaser has any right not to perform hereunder) or to credit Purchaser
with the Breach Amount. In connection with Seller’s election to attempt to cure
such matter, Seller shall have until the date that is the later of the
originally scheduled Closing Date or sixty (60) days from the date of
Purchaser’s notice to attempt to effectuate such cure and, at Seller’s option,
the Closing Date shall be extended to such sixtieth (60th) day (or any earlier
business day) after Purchaser's notice to permit such cure by Seller, provided
that if Seller makes such election, Seller shall thereafter use commercially
reasonable efforts to effect such cure as soon as reasonably practicable
thereafter, and Purchaser shall be entitled to Close on or about such earlier
date as such cure is completed. For the purposes of this Agreement, "material"
shall mean any state of facts, taken alone or together with all other material
untruths or inaccuracies and all such covenants and obligations with which
Seller has not materially complied, the restoration of which to the condition
represented or warranted by Seller under this Agreement, or the cost of
compliance with which, would cost in excess of Twenty Five Thousand Dollars
($25,000).

 

17

 

  

Any survival of Seller’s representation and warranties shall automatically be
null and void unless, within thirty (30) days after the end of the Survival
Period, the Purchaser shall have asserted in writing a specific claims as to
such material breach of Seller’s representations and Purchaser’s notice of such
material breach shall include a reasonable estimate by which the damages arising
from the alleged matter exceeds the materiality threshold of $25,000, provided
that any such matter is susceptible to a reasonable estimate of damages. The
Seller, in any event, shall not have any liability as to any breach of
representation and warranties in excess of $350,000 and any such liability for
damages shall not include any consequential damages.

 

(22)SELLER’S COVENANTS.

 

Seller agrees that, prior to the Closing, it shall:

 

(a)          Not enter into any new lease of space or other occupancy
arrangement or any new contract, or materially amend or modify the same or the
Lease, other than in accordance with Section 17 (b) of this Agreement;

 

(b)          Not create, incur or suffer to exist any mortgage, lien, pledge or
other encumbrance in any way affecting any portion of the Premises other than
the liens encumbering the Premises on the date of this Agreement;

 

(c)          Maintain the current insurance coverages for the Premises and
otherwise operate the Premises in a manner substantially similar to the
operation of the Premises prior to the date hereof; and

 

(d)          Not terminate the Lease without Purchaser’s written consent thereto
(which consent Purchaser may withhold in Purchaser’s sole discretion), unless
such termination is as a result of a material default by the Tenant thereunder
and such default has not been cured by the Tenant or, at Purchaser’s option,
Purchaser, prior to the expiration of all notice and grace periods for the
applicable material default.

 

(23)PERFORMANCE BY THE SELLER.

 

Acceptance by Purchaser of the deed for the Premises shall be deemed to be a
full performance and discharge of each and every agreement and obligation on the
part of the Seller to be performed pursuant to the provisions of this Agreement,
except those herein expressly stated to survive the Closing or in the Closing
documents.

 

(24)NO MORTGAGE CONTINGENCY.

 

Purchaser’s obligations under this Agreement are not contingent upon Purchaser's
ability to obtain financing.

 

(25)BROKER.

 

Seller and Purchaser each represent and warrant to the other that it has not
dealt with any broker other than the Broker in connection with this transaction
and each party hereby agrees to indemnify and hold the other harmless from and
against any and all losses, costs, damages or expenses, including without
limitation, reasonable attorneys' fees, paid or incurred by reason of any
inaccuracy of the foregoing representation and warranty. The Seller agrees to
pay the Broker a commission pursuant to separate agreement. The provisions of
this Section shall survive the Closing.

 

18

 

  

(26)NOTICES.

 

All notices, elections, consents, demands and communications (collectively
called “Notices” or individually called “Notice”) shall be in writing, delivered
personally or by overnight courier or by certified mail, postage prepaid and
addressed to the Seller at Seller’s address given above with copies to Philip
Brody, Esq., 55 Fifth Avenue, 15th Floor, New York, NY 10003, and to the
Purchaser’s address given above, with a copy to Michael Ead, Esq, at
MEad@nyrt.com. Unless otherwise provided herein, the Notices shall be deemed
given when delivered, if sent by personal delivery, or on the next business day
if sent by overnight courier, except that a Notice of a new address shall be
deemed given when actually received.

 

(27)ENTIRE AGREEMENT.

 

This Agreement constitutes the entire agreement between the parties hereto as to
the subject matter hereof and supersedes all prior understandings and
agreements. Purchaser acknowledges having entered into this Agreement without
relying upon any promises, statements, estimates, representations, warranties,
conditions or other inducements, expressed or implied, oral or written, not set
forth herein. Purchaser further acknowledges having had full opportunity to
examine all documents and investigate all facts referred to and stated herein
including without limitation the minutes of the board of directors meetings of
the Condominium, the financial statements, Declaration and Bylaws of the
Condominium, the Lease and tenant files for the Tenants.

 

(28)MODIFICATIONS.

 

This Agreement cannot be amended or modified orally, but only in writing signed
by or on behalf of the party against whom same is sought to be enforced.

 

(29)ASSIGNMENT OF THE AGREEMENT.

 

This Agreement is not assignable by Purchaser without the prior written consent
of the Seller and shall bind and apply to Purchaser and Purchaser's executors,
administrators, legal representatives, heirs, successors and permitted assigns.
Notwithstanding the previous sentence, Purchaser may assign its rights under
this Agreement to an entity controlled by or under common control of American
Realty Capital III, LLC (“AMC III”) or its principal. “Controlled by” or “under
common control” of AMC III or its principals (including Michael Happel) as used
in the preceding sentence shall mean an entity in which AMC III or its
principals directly or indirectly controls and/or manages such entity.

 

19

 

  

(30)RISK OF LOSS/CONDEMNATION.

 

(a)          The risk of loss or damage to the Premises, by fire or other cause,
until the time of the Closing, is assumed by the Seller, but without any
obligation on the part of the Seller, except at the Seller’s option, to repair
or replace any such loss or damage. The Seller shall notify Purchaser (the
“Casualty Notice”) of the occurrence of any such loss or damage within five (5)
days after such occurrence or by the Closing Date, whichever first occurs, and
in the Casualty Notice shall elect whether or not the Seller will repair or
replace the loss or damage, which would be the obligation of the Seller to
repair and/or replace under the Declaration and Bylaws for the Condominium and
if Seller elects to do so, that it will complete the same within one hundred
twenty (120) day period hereinafter referred to. The Casualty Notice shall
contain, to the extent available to the Seller, an estimate of the cost to
repair or replace such loss or damage to the Premises from the adjuster for the
Seller’s insurance carrier (the “Cost Estimate”). If the Cost Estimate is not
available, then the Seller shall deliver same when received. If the Seller
elects in the Casualty Notice to make such repairs and/or replacements, then the
Casualty Notice shall set forth an adjourned date for the Closing, which shall
be not more than one hundred twenty (120) days after the date of the giving of
the Seller's notice. If the Seller does not elect in the Casualty Notice to make
such repairs and/or replacements, or if the Seller elects in the Casualty Notice
to make such repairs and/or replacements and fails to substantially complete
such repairs and/or replacements on or before said adjourned Closing Date set
forth in the Casualty Notice, then Purchaser shall have the following options:

 

(i)          to declare this Agreement canceled and receive a refund, with
interest from the Seller of all sums theretofore paid on account of the Total
Purchase Price; or

 

(ii)         to complete the purchase in accordance with this Agreement, without
reduction in the Total Purchase Price, except as provided in the next sentence.
If the insurance carried by Seller covers such loss or damage, then Seller shall
turn over to or pay Purchaser at the Closing the net proceeds (after legal and
other expenses of collection) actually collected by the Seller under the
provisions of such insurance policies to the extent that they are attributable
to loss of or damage to the Premises and the amount of the Seller’s deductible
under its insurance policy which is attributable to any such loss or damage; if
the Seller has not received any of such proceeds, the Seller shall request that
the Seller’s insurance carrier provide a letter confirming the insured loss and
shall assign (without recourse to the Seller) the Seller's claim for damages
against its insurer and any recovery therefrom which is attributable to the loss
of or damage to the Premises, less any sums theretofore expended by it which has
not been applied to the restoration.

 

(b)          If the Seller does not give Purchaser the Casualty Notice in the
time period provided in Section 30(a) hereof or fails to elect in the Casualty
Notice to make such repairs and/or replacements, then Purchaser may exercise the
resulting options under clause (i) or (ii) of Section 30(a) above only by
written notice given to the Seller within ten (10) business days after
Purchaser’s option arises (time being of the essence with respect to such ten
(10) business day period), provided that during such time period Seller deliver
to Purchaser the Cost Estimate. If Seller does not give Purchaser the Cost
Estimate on or prior to the commencement of such ten (10) business day period,
then such period of ten (10) business days shall be extended for one (1)
business day for each day after the commencement of such ten business day period
until Seller gives the Cost Estimated to Purchaser. If the Seller elects in the
Casualty Notice to make such repairs and/or replacements and fails to
substantially complete such repairs and/or replacements on or before the
adjourned Closing Date, Purchaser may exercise the resulting options under
clause (i) or (ii) of Section 30(a) above within ten (10) business days after
the adjourned Closing Date.

 

20

 

  

(c)          Notwithstanding anything contained therein to the contrary, if the
Cost Estimate to restore the Premises is estimated to be $500,000 or greater,
then Purchaser may elect to terminate this Agreement by giving notice to the
Seller within ten (10) business days after the Seller gives the Cost Estimate to
Purchaser (time being of the essence with respect to such ten (10) business day
period), in which case this Agreement shall terminate on the date of Purchaser's
notice and the Downpayment (plus any accrued interest) shall be returned to
Purchaser. Failure of Purchaser to provide such notice within such ten (10) day
period shall be deemed an election by Purchaser not to terminate this Agreement.
To the extent the Seller elects to complete such restoration and Purchaser
elects not to terminate this Agreement, the plans and specifications the
contractor utilized to complete such restoration and the terms and conditions of
any such construction contract for such restoration shall be subject to the
approval of the Purchaser, not to be unreasonably withheld or delayed. In the
event Purchaser elects to proceed with the transaction, the Seller shall not
settle any insurance claims as to the Condo Unit without the prior written
approval of Purchaser, not to be unreasonably withheld or delayed.

 

(d)          In the event of a casualty and Purchaser elects to proceed with the
purchase, as contemplated by this Agreement, the terms of Declaration and Bylaws
shall apply to any such restoration. Any reference to the Seller’s restoration
of the Premises shall include only the Seller’s obligations as the Unit Owner
under the Declaration and Bylaws and any Cost Estimate required to be provided
hereunder shall also relate to the cost to restore the Premises, which would be
the obligation of the Seller as the Unit Owner in the Condominium.

 

(e)          If, prior to the Closing Date, any portion of the land on which the
Building is located or the Property is taken by eminent domain which results in
either (i) a reduction of more than ten percent (10%) of the gross leasable area
of the Condo Unit or the Property, or (ii) a material and adverse effect on
access to the Condo Unit or the Property, then Seller shall promptly notify
Purchaser of such fact and Purchaser shall have the option to terminate this
Agreement upon notice to Seller given not later than fifteen (15) business days
after Seller gives such notice to Purchaser. If this Agreement is terminated
pursuant to this Section 30(e), then neither party shall thereafter have any
rights or obligations hereunder (other than any such rights or such obligations
that are expressly stated herein to survive the termination hereof). If
Purchaser does not elect to terminate this Agreement or has no right to
terminate this Agreement pursuant to this Section 30(e), then (x) Purchaser
shall accept so much of the Condo Unit as remains after such casualty or taking
in its “as-is” condition with no abatement of the Purchase Price, and (y) at the
Closing, Seller shall assign and turn over to Purchaser, and Purchaser shall be
entitled to receive and keep, all of Seller’s interest in and to all awards paid
or payable to Seller for such taking by eminent domain, less, in either case,
reasonable costs incurred by Seller to collect the same and the portion thereof
that Seller uses to make temporary or emergency repairs to the Condo Unit.
Seller shall not repair or restore any portion of the Condo Unit or the Property
after the occurrence of a condemnation, or settle any condemnation claim, in
either case without Purchaser’s consent, which consent Purchaser shall not
unreasonably withhold, condition or delay.

 

21

 

  

(31)GOVERNING LAW.

 

This Agreement shall be governed exclusively by and construed and enforced in
accordance with the internal laws of the State of New York, without giving
effect to the principles of conflicts of laws. Each of the parties hereby
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim arising out of relating to this agreement. Any action brought
hereunder shall be brought the Supreme Court of the State of New York or the
United States District Court for the Southern District of New York, in all
instances located in the City, County and State of New York. The prevailing
party in any such litigation shall be entitled to recovery of all of its
reasonable fees and expenses (including reasonable legal fees) incurred in such
action.

 

(32)1031 TAX FREE EXCHANGE.

 

The parties each hereby acknowledges that both the Seller and Purchaser may be
disposing of or acquiring, as applicable, the Premises as part of an Internal
Revenue Code Section 1031 Tax Deferred Exchange. Each party hereunder agrees to
assist and cooperate in such exchange for the benefit of the other party (the
“Exchanging Party”) at no cost, expense or liability to such cooperating party
and each party hereunder further agrees to execute any and all documents
(subject to the reasonable approval of the such party’s legal counsel) as are
reasonably necessary in connection with such exchange (except that the Purchaser
shall not be required to take title to any property other than the Premises). In
connection with implementing such tax free exchange by Seller, the Purchaser
shall at the Closing pay the cash portion of the Purchase Price to the qualified
intermediary designated by the Seller in writing. As a part of such exchange,
the Seller shall transfer the Premises directly to the Purchaser and the
Purchaser shall not be obligated to acquire or convey any other property as part
of such exchange. Any Exchanging Party further agrees to indemnify and hold the
other party harmless from and against any and all causes of action, claims,
damages, losses, costs, expenses, obligations, and/or liabilities, including
reasonable attorneys’ fees, resulting from such Exchanging Party’s participation
in such exchange. This indemnification shall survive the Closing.

 

(33)DATES.

 

To the extent any operative date under this Agreement is on a weekend or a
national holiday, such date shall be extended to the next business day.

 

(34)RECORDING.

 

Seller and Purchaser hereby agree, that this Contract or a memorandum as to this
Contract, may not be recorded against the Premises.

 

22

 

  

(35)UTILITY METER.

 

To the extent there are any separate water meters and/or submeters for the
Premises, that are not specifically allocated for the leased space to the Tenant
for which the Tenant is responsible to pay all such charges, the Seller shall
cause a final reading of the meter to be undertaken, as close as possible, to
the Closing and shall pay, at the Closing, the charges or escrow with the Title
Company for payment, as set forth in the bill for such final meter reading. Any
interim period between the date of the final reading and the Closing shall be
adjusted between the parties. The provisions of this Section shall survive
Closing.

 

(36)FINES FOR VIOLATIONS.

 

Any actual fines, penalties and/or interest payments assessed for any violations
against the Premises, environmental control board liens and judgments pertaining
to the Premises and/or emergency repair liens assessed against the Premises
shall on or prior to the Closing be paid, discharged or escrowed with the Title
Company by the Seller.

 

(37)SURVIVAL.

 

Any provisions contained in this Agreement which expressly survive the Closing
shall inure to the benefit of and be binding upon the heirs, personal
representations, successors and permitted assigns of the parties.

 

(38)CONSTRUCTION AGAINST WAIVER.

 

No provision of this Agreement shall be deemed to have been abrogated or waived
by reason of the failure to enforce the same, irrespective of the number of
violations or breaches which may occur.

 

(39)COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts, each of which,
when executed, shall be an original, and all of which, taken together, shall
constitute one and the same instrument as if all parties hereto had executed the
same instrument and any party or signatory hereto may execute this Agreement by
signing any such counterpart.

 

(40)CAPTIONS.

 

The captions used herein are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Subscription
Agreement or the intent of any provision hereof.

 

23

 

  

(41)SEVERABILITY.

 

If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void, or unenforceable, the remainder of the provisions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated unless such invalidity, voidance or unenforceability
prevents (i) the conveyance of the Condo Unit to Purchaser as contemplated by,
and in the state of title, as required by this Agreement, or (ii) the payment of
the Purchase Price to Seller, in which case this Agreement shall be null and
void and neither party shall have any further rights or liabilities hereunder,
except that the Seller shall instruct the Escrow Agent to refund the Downpayment
to the Purchaser and the Purchaser shall actually receive a refund of the
Downpayment (and any interest thereon).

 

(42)Third Party Rights.

 

Nothing in this Agreement, express or implied, is intended to confer any rights
or remedies whatsoever upon any person, other than Seller and Purchaser and
their respective successors, assigns and transferees as permitted hereunder.

 

(43)Exhibits.

 

Exhibits A through K attached hereto are hereby incorporated by reference and
made a part of this Agreement.

 

(44)Changes by Attorneys.

 

The parties hereto agree that any changes or additions to the Agreement may be
initialed by the respective attorneys for the parties with the same force and
effect as if initialed by the parties themselves.

 

(45)Form of Contract.

 

Submission of this form of Agreement for examination shall not bind Seller in
any manner or be construed as an offer to sell, and no contract or obligation of
Seller shall arise until this Agreement is executed and delivered by both Seller
and Purchaser and the Downpayment has been received and collected by the Escrow
Agent.

 

(46)Interpretation of this Agreement.

 

This Agreement shall be interpreted without the aid of any presumption against
the party drafting or causing the drafting of the provision in question.

 

(47)Binding Signature by E-mail.

 

The delivery of an executed copy of this Agreement by e-mail to the other party
shall constitute a binding and enforceable agreement as to such party, without
the necessity for the other party to receive an original signed copy of this
Agreement.

 

24

 

  

(48)SECTION 3.14 AUDIT.

 

Seller covenants and agrees to cooperate with Purchaser, both prior to and after
the Closing, in connection with any and all reasonable information requests made
by or on behalf of Purchaser, which are required to complete a so-called
“Section 314 audit”, including, but not limited to providing the following (to
the extent applicable and in Seller’s possession or control or is information
which Seller can obtain without undue burden or unreasonable cost on Seller):
(a) monthly historical income statements for the Premises for 2013; (b) monthly
historical income statements for the Premises for 2014, year to date; (c) five
(5) years of annual historical occupancy and rent for the Premises; (d) back-up
and supporting documents relating to the items set forth herein (such as bills,
checks, etc.); and (e) the most current financial statement for each of the
Tenants to the extent such current financial statements are in the possession of
Seller or its managing agent. In addition, Seller shall reasonably cooperate
with Purchaser, at Purchaser’s sole cost and expense, both prior to and after
the Closing, in connection with any and all information requests made by or on
behalf of Purchaser, provided that such information is in Seller’s possession or
control or which Seller can obtain without undue burden or unreasonable cost on
Seller, relating to the Premises, including the books and records of the
Premises. For the avoidance of doubt, Purchaser acknowledges that to the extent
such information or documentation referred to above does not exist or is not in
Seller’s possession or control, Seller shall not be required to recreate or
obtain such documentation or information for Purchaser. The provisions of this
Section 48 shall survive the Closing until the third (3rd) anniversary of the
Closing to the extent requests are made by the Securities and Exchange
Commission (“SEC”); provided, however, that nothing in this Section 48 shall
obligate Seller to remain in existence or prevent the Seller from dissolving
after the Closing (subject to Seller’s other obligations pursuant to this
Agreement) or require Seller to incur costs in excess of minimal costs for
Seller’s compliance with this Section 48. Notwithstanding the above cooperation
agreed to by the Seller in order to assist the Purchaser to complete its Section
3.14 audit, any failure of the Seller to provide such information either before
or after the Closing shall not, prior to the Closing, be a condition precedent
for the Closing, entitle the Purchaser to delay the Closing and/or give the
Purchaser the right to terminate this Agreement and/or after the Closing give
the Seller any liability to the Purchaser for damages, except if such actions of
the Seller are a willful and deliberate failure of Seller to provide any
cooperation to the Purchaser hereunder.

 

[tHE REMAINDER OF THE PAGE IS INTENTIONALLY EMPTY]

 

25

 

 

IN WITNESS WHEREOF, Purchaser and the Seller have executed this Agreement as of
the 4th day of June, 2014.

 

  SELLER:       Sagamore 54th St. Investments
LLC and   Sagamore Arizona, LLC, as tenants in
common       By: /s/ Richard Saunders   Name: Richard Saunders   Title:
Authorized Signatory

 

  PURCHASER:       NEW YORK CITY OPERATING
PARTNERSHIP, L.P.         By: American Realty Capital New York City
REIT, Inc., its general partner

 

  By: /s/ Michael Happel   Name: Michael Happel   Title: President

 

The undersigned acknowledges Receipt of the

Downpayment of $700,000 and agrees to hold

the proceeds thereof in accordance with the terms

of Section 3 hereof.

 

 

By: /s/ Philip Brody     Philip Brody, Esq.  

 

26

 

 



SCHEDULE OF

EXHIBITS TO

agreement

 

Exhibit A Legal Description for Condo Unit Exhibit B Rent Roll for the Lease
Exhibit C Permitted Title Exceptions Exhibit D Form of Assignment and Assumption
of Lease and Security Deposit Exhibit E Form of Tenant Estoppel Certificate for
the Tenant Exhibit F Form of Bill of Sale Exhibit G Wiring Instructions for the
Downpayment Exhibit H Form of Deed Exhibit I Form of Escrow Agreement Exhibit J
Form of Condominium Estoppel Certificate Exhibit K Certificate of Occupancy

 

27

 

  

EXHIBIT A

 

Legal Description for Condo Unit

 

The condominium unit known as Unit No. C2 in the building designated as The Hit
Factory Condominium, located at 421-429 West 54th Street, New York, New York, in
the declaration establishing a plan for condominium ownership of said premises
under Article 9-B of the real property law of the state of New York (the “New
York Condominium Act”), dated December 18, 2006 and recorded in the Office of
the Register of New York County (the “Register’s Office”) on January 18, 2007 in
CRFN 2007000035128, as amended by First Amendment to Declaration of Condominium
dated as of September 19, 2007 recorded October 4, 2007 in CRFN 2007000507368,
and also designated as Tax Lot 1102 in Block 1064 of the borough of Manhattan on
the tax map of the Real Property Assessment Department of the City of New York
and on the floor plans of said building, certified by Arpad Baksa Architect,
P.C., Architect, on January 18, 2007, and filed with the Real Property
Assessment Department of The City of New York as Condominium Plan No. 1642, and
also filed in the City Register’s Office on January 18, 2007, as Map No. CRFN
2007000035129.

 

Together with an undivided 17.173% interest in the common elements.

 

The premises within which such condominium unit is located are more particularly
described as follows:

 

All that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

 

BEGINNING at a point on the northerly side of 54th Street, distant 300 feet
westerly from the corner formed by the intersection of the westerly side of
Ninth Avenue with the northerly side of 54th Street;

 

RUNNING THENCE northerly parallel with Ninth Avenue, 100 feet 5 inches to the
center line of the block between 54th and 55th Street;

 

THENCE westerly along said center line of the block, 125 feet;

 

THENCE southerly again parallel with Ninth Avenue, 100 feet 5 inches to the
northerly side of 54th Street; and

 

THENCE easterly along the northerly side of 54th Street, 125 feet to the point
or place of BEGINNING.

 

28

 

  

EXHIBIT B

 

Rent Roll for the Lease

 

[tex10-4_pg29.jpg]

 

29

 

  

EXHIBIT C

 

Permitted Exceptions

 

The Premises shall be sold and conveyed to Purchaser and the Purchaser agrees to
take title to the Premises subject to the following permitted exceptions
(collectively “Permitted Exceptions”):

 

1.Rights of tenants or persons in possession pursuant to the Lease, as tenant
only without any right to purchase all or any portion of the Premises.

 

2.Any state of facts which an accurate survey might show, provided the same do
not render title to the Premises unmarketable.

 

3.The terms and conditions of the Declaration and Bylaws for The Hit Factory®
Condominium as such may be amended.

 

4.Consents of record by the Seller or any former owner of the Premises for the
erection of any structure or structures on, under or above any street or streets
which said Premises may abut, provided the same do not render title to the
Premises unmarketable.

 

5.The lien of any real estate taxes, and/or water meter charges, sewer rents,
and assessments not due and payable as of the Closing Date, provided that
apportionment thereof is made as provided in this Agreement;

 

6.Building and zoning restrictions, regulations and ordinances heretofore and
hereafter adopted by any public authority;

 

7.Rights, if any, of public utility companies of record to maintain vaults and
chutes under the sidewalk and rights to the construction and maintenance of
electric, gas, telephone and other utility cables, wires and appurtenances on
the Premises and/or the Property provided they do not render title unmarketable;

 

8.Possible minor variations between the description of the Premises on the tax
maps and in this Agreement;

 

9.Minor encroachments of stoops, cellar steps, trim and cornices, fences, sheds
or other such structures, if any, upon any property adjoining the Premises
and/or the Property, provided the Title Company will insure at standard rates
that any such structures may remain undisturbed;

 

10.Minor encroachments, if any, of retaining walls, cellar doors and steps,
windows, trim, coping, coal hole covers, chimneys, cornices, ornamental
projections, sidewalk elevators, fences, fire escapes, stoops, awnings, signs
and air conditioners upon any street or highway adjoining Premises and/or the
Property, provided that the Title Company would insure at standard rates that
the building remain undisturbed;

 

30

 

  

11.Encroachments, if any, of building walls, foundations or appurtenances,
belonging to the Premises and/or the Property upon adjoining premises, provided
that the Title Company would insure at standard rates that the building may
remain undisturbed;

 

12.Printed form ALTA limitations contained in the form of title insurance policy
then issued by title companies which are members of the New York Board of Title
Underwriters which cannot be removed by title affidavit of Seller;

 

13.Any easement or right of use of record created in favor of any public utility
company for electric, steam, gas, telephone, water, television cable or other
service and the right to install, use, maintain, repair and replace wiring,
cables, terminal boxes, lines, service connections, poles, mains, facilities and
the like upon, under and across the Premises and/or the Property, provided
further they do not materially interfere with the present use of the Premises
and do not impose any material financial obligation on Purchaser; and

 

14.The lien of any unpaid federal or state income, estate, inheritance or
transfer taxes (or New York State franchise taxes or New York City general
corporation taxes, if applicable), provided that Seller, on the Closing Date,
makes such deposit or undertaking as might be reasonably required by the Title
Company in order to issue to the Purchaser a policy of title insurance which
omits any such lien or tax and such lien or tax is omitted from Purchaser’s
title insurance policy, without cost to Purchaser.

 

15.The Certificate of Occupancy for the Premises attached as Exhibit K to this
Agreement.

 

31

 

  

EXHBIT D

 

Form of Assignment and Assumption of Lease and Security Deposit

 

ASSIGNMENT AND ASSUMPTION OF LEASES, AND

SECURITY DEPOSIT, FOR THE LEASE LOCATED IN

CONDOMINIUM UNIT #C2 AT

421-429 WEST 54TH STREET

NEW YORK, NEW YORK (the “PREMISES”)

 

KNOW ALL MEN BY THESE PRESENTS, THAT Sagamore 54th St. Investments LLC and
Sagamore Arizona, LLC, as tenants in common, having an office at c/o Plus
Properties LLC, Two Stamford Landing, 68 Southfield Avenue, Suite 115, Stamford,
CT 06902, Attention: Richard Saunders (the “Assignee”), and
_____________________________ (the “Assignor”) in consideration of Ten ($10.00)
Dollars and other good and valuable consideration in hand paid by
_______________________, having an the receipt and sufficiency of which is
hereby acknowledged, intending to be legally bound, hereby delivers to assigns,
without recourse, representation or warranty, unto the Assignee all of the
Assignor’s right, title and interest in and to: (i) the Lease for the Premises,
as set forth in the attached Schedule A (the “Lease”); and (ii) the security
deposit for the Tenant as set forth in the attached Schedule A (the security
deposit for the Tenant as set forth in Schedule A, are collectively hereinafter
referred to as the “Security Deposit”). Assignee hereby acknowledges receipt of
the copies of the original Lease, and any amendments thereto or renewals
thereof.

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns from and
after the date hereof, subject to the terms, covenants, conditions and
provisions contained in the Lease.

 

1.Assignee’s Acceptance

 

Assignee hereby accepts the transfer and assignment of the Lease and the
Security Deposit, made as set forth above, and Assignee hereby assumes and
agrees to perform all of the Assignor’s duties and obligations, which arise on
or after the date hereof, under the Lease and the Security Deposit.

 

2.Indemnification

 

Assignee hereby agrees to also indemnify, defend and hold harmless the Assignor
from and against any and all obligations, liabilities, claims, causes of action,
losses, damages and reasonable costs and expenses incurred by Assignor,
including but not limited to reasonable legal fees and disbursements, pertaining
to any claims and/or causes of action of the Tenant of the Premises for a refund
in whole or in part of their security deposit, to the extent that the Assignee
received any such security deposit at the Closing from the Assignor.

 

32

 

  

3.Successors

 

This Assignment and Assumption shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

IN WITNESS WHEREOF, Assignor and Assignee have entered this Agreement as of this
____ day of _________, 2014.

 

ASSIGNOR: Sagamore 54th St. Investments LLC and
Sagamore Arizona, LLC, as tenants in
common       By:     Richard Saunders   Authorized Signatory     ASSIGNEE:      
      By:     Name:   Title:

 

33

 

 

EXHIBIT E

 

Form of Tenant Estoppel Certificate for the Tenant

 

TENANT ESTOPPEL CERTIFICATE

 

The Tenant Estoppel Certificate is subject to modification or revisions by the
Tenant to conform to the requirements of Paragraph 57 of the Rider to the
original Lease, dated November 21, 2002.

 

This TENANT ESTOPPEL CERTIFICATE is executed as of this ____ day of _____, 2014
by Gibson Guitar Corp., a Delaware Corporation (“Tenant”), which is the current
tenant under that written lease agreement dated as of November 21, 2002, as
modified on January 12, 2005; July 31, 2009 and June 12, 2013 by and between
Sagamore 54th St. Investments LLC as landlord (together with its successors
and/or assigns, the “Landlord”) and Tenant, (together with its successors and/or
assigns), (the lease, together with all amendments and modifications thereto, if
any, is referred to as the “Lease”) covering Commercial Condominium Unit #2
located in The Hit Factory® Condominium at 421-429 West 54th Street, New York,
NY, as more particularly described therein (the “Premises”).

 

Tenant represents and warrants to __________ (the “Purchaser”) and [Insert name
of Lender if applicable] (the “Lender”) each of the following:

 

1.The Lease is presently in full force and effect and has not been amended,
supplemented, modified or otherwise changed except, if any, as set forth above.

 

2.Tenant has accepted possession of the Premises.

 

3.The term of the Lease expires on September 30, 2020.

 

4.The current monthly fixed base rent under the Lease is $50,658.33. Such rent
has been paid through _________. Additional rent is also payable by the Tenant
under the Lease for real estate taxes over the base year of 7/1/13 – 6/30/14.
Commencing on January 1, 2014, the Tenant is responsible to pay monthly
additional rent in the amount of the increase in common charges and assessments
for the Unit over the amount of common charges and assessments for calendar year
2013. No rent and/or additional rent has been paid more than one (1) month in
advance of the due date. There is no free rent period under the Lease.

 

5.The security deposit held by the Landlord under the Lease is $152,550.

 

6.To the best of Tenant’s knowledge, except as set forth below, if any, both
Tenant and Landlord have performed all of their respective obligations under the
Lease and Tenant has no knowledge of any event which with the giving of notice,
the passage of time or both would constitute a default by Landlord under the
Lease: ______________________

 

34

 

  

7.Tenant does not currently have any claims, offsets and/or defenses against the
Tenant’s obligations under the Lease.

 

8.All improvements required to be completed by Landlord, if any, have been
completed and there are no contributions, credits or other sums due to Tenant
from Landlord.

 

9.Tenant has not assigned the Lease and has not subleased the leased premises or
any part thereof.

 

10.No voluntary actions or, to Tenant's best knowledge, involuntary actions are
pending against Tenant under the bankruptcy laws of the United States or any
state thereof.

 

11.The Tenant does not have any right or option to purchase the Landlord’s
interest in the leased premises.

 

12.The undersigned individual hereby certifies that he or she is duly authorized
to sign and deliver this tenant estoppel certificate on behalf of Tenant.

 

Tenant also makes this statement for the benefit and protection of the Purchaser
[and the Lender] with the understanding that the Purchaser [and the Lender]
intends to rely upon this estoppel certificate in connection with the
acquisition [and/or financing] of the Commercial Condominium Unit 2C located in
The Hit Factory® Condominium at 421-429 54th Street, New York, NY

 

IN WITNESS WHEREOF, Tenant has executed this Tenant Estoppel Certificate as of
the date first above written.

 

  TENANT:       GIBSON GUITAR CORP.         By:     Name:   Title:

  

35

 

 

EXHIBIT F

 

Form of Bill of Sale

 

BILL OF SALE

 

This instrument is being given by Sagamore 54th St. Investments LLC and Sagamore
Arizona, LLC, as tenants in common (the “Assignor”) in favor of
_____________________ (“Assignee”) as of this ___ day of ________, 2014.

 

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Assignor does hereby grant, bargain, sell, transfer and deliver
unto Assignee and the successors and assigns of Assignee, without any
representation or warranty whatsoever and in “as is” condition, all of Seller’s
right, title and interest in and to all fixtures, equipment, installations,
furniture, furnishings and items of personal property, if any, owned by Assignor
and located on or appurtenant to the Commercial Condominium Unit C2 in The Hit
Factory® Condominium located at 421-429 West 54th Street, New York, NY (the
“Property”) and made a part hereof (collectively the “Personal Property”). In
addition, Assignor does hereby grant, transfer, assign, set over, convey and
deliver to Assignee, and the successors and assigns of Assignee, without any
representation or warranty whatsoever, all of Assignor’s right, title and
interest in and to all intangible property, names, trade names, licenses,
permits, plans, specifications, warranties, guaranties and any other rights or
interests which Assignor may have appurtenant or related to the Property, if
any, and only to the extent same are transferable or assignable (collectively
the “Intangibles”).

 

The Personal Property and Intangibles are being conveyed by Assignor to Assignee
on an “as is” and “where is” basis, without any representation or warranty as to
their merchantability or fitness for any particular use or purpose, except such
Personal Property, is free and clear of all liens and encumbrances.

 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed as
of the day and date first above written.

 

  ASSIGNOR:       SAGAMORE 54TH ST. INVESTMENTS LLC
and SAGAMORE ARIZONA, LLC, as tenants
in common       By:     Richard Saunders   Authorized Signatory

 

36

 

  

EXHIBIT G

 

Wiring Instructions for the Downpayment

 

WIRE INSTRUCTION

 

CAPITAL ONE BANK

1001 Avenue of the Americas

New York, NY. 10018

 

ABA# 021 407 912

 

Account Name: Philip Brody Esq. Attorney Trust Account

Account # 7024056876

 

37

 

  

EXHIBIT H

 

Form of Deed

 

COMMERCIAL UNIT DEED

 

THIS INDENTURE, made the ___ day of _______ 2014 between Sagamore 54th St.
Investments LLC and Sagamore Arizona LLC, as tenants in common, having an
address c/o Plus Properties LLC, Two Stamford Landing, 68 Southfield Avenue,
Suite 115, Stamford, CT 06902, Attention: Richard Saunders (“Grantor”) and
______________________, having an address c/o American Realty Capital, 405 Park
Avenue, 12th Floor, New York, NY 10022, Attention: Michael A. Happel, President
(the “Grantee”).

WITNESSETH:

 

That the Grantor, in consideration of Ten Dollars and other valuable
consideration paid by the Grantee, does hereby grant and release unto the
Grantee, the heirs, successors and assigns of the Grantee, forever:

 

The Unit known as Commercial Condominium Unit #C2 (hereinafter called the
"Unit") in the building known as The Hit Factory® Condominium and by the street
address of 421-429 West 54th Street (the "Building"), in the Borough of
Manhattan, New York City, County and State of New York, designated and described
as Commercial Unit #C2 in the Declaration establishing The Hit Factory®
Condominium, a Condominium (hereinafter called the "Property"), made by the
Grantor under (Article 9-B of the Real Property Law of the State of New York
(the "Condominium Act")), dated December 18, 2006, recorded in the Office of the
City Register, New York County, on the 18th day of January, 2007 as CRFN
2007-000035128, as amended on September 19, 2007, pursuant to the First
Amendment to the Declaration, which first amendment was recorded on October 4,
2007 in the Office of the City Register, New York County as CRFN 2007-000507368
(hereinafter called the “Declaration”). The Unit is also designated as Tax Lot
1102 in Block 1064 of Section 4 of the Borough of Manhattan on the Tax Map of
the Real Property Assessment Department of the City of New York and on the floor
plans of the Building certified by Arpad Baksa Architect, P.C. on January 3,
2007 and filed in the City Register’s office on January 18, 2007 as Condominium
Plan No 1642 and condominium map number CRFN 2007-000035129.

 

The land on which the Building is located is described on Exhibit A attached
hereto and made a part hereof.

 

All capitalized terms herein which are not separately defined herein shall have
the meanings given to those terms in the Declaration or in the By-Laws of The
Hit Factory® Condominium.

 

TOGETHER with an undivided 17.173% interest appurtenant to the Unit in the
Common Elements.

 

38

 

 

TOGETHER with the appurtenances and all the estate and rights of the Grantor in
and to the Unit;

 

TOGETHER with and SUBJECT to (i) all easements created in the Declaration and
(ii) easements of necessity in favor of the Unit, or, to the extent required by
the Declaration, in favor of other units, the Common Elements and the Limited
Common Elements, and (iii) a right of way through the Common Elements or Limited
Common Elements to the public streets;

 

TOGETHER with the benefits, rights, privileges, easements and SUBJECT to the
burdens, covenants, restrictions and easements set forth in the Declaration and
By-Laws;

 

TOGETHER with the right to the use of the Limited Common Elements (including
Commercial Limited Common Elements, if any) appurtenant to the Unit if any in
accordance with the Declaration and By-Laws, subject to the rights of other Unit
Owners to use the Limited Common Elements as set forth in the Declaration and
By-Laws;

 

TOGETHER with and SUBJECT also to the terms, conditions, easements, covenants
and provisions of the Declaration and of the By-Laws of the Condominium recorded
simultaneously with and as part of the Declaration, as the same may be amended
from time to time by instruments recorded in the Office of the City Register,
New York County, which terms, conditions, easements, covenants and provisions,
together with any amendments thereto, shall constitute covenants running with
the land and shall bind any person having at any time any interest or estate in
the Unit, as if such provisions were recited and stipulated at length herein;
and

 

TO HAVE AND TO HOLD the same unto the Grantee, the heirs or successors and
assigns of the Grantee, forever.

 

The Unit shall be used as permitted by the Declaration, Bylaws and applicable
law.

 

The Grantor covenants that the Grantor has not done or suffered anything whereby
the Unit has been encumbered in any way whatever, except as aforesaid. The
Grantor hereby warrants to the Grantee that the Unit is being transferred
hereunder by the Grantor subject to only the Permitted Encumbrances and the
Grantor hereby agrees to indemnify, hold harmless and defend the Grantee from
and against any other claims, causes of action, costs and expenses (including
reasonable attorney’s fees) incurred by the Grantee relating to any discharge
and/or release of any other encumbrance and/or lien that may be in existence or
affect title to the Unit, as of the date hereof, except for the Permitted
Encumbrances. The Grantor, in compliance with Section 13 of the Lien Law,
covenants that the Grantor will receive the consideration for this conveyance
and will hold the right to receive such consideration as a trust fund for the
purpose of paying the cost of the improvement and will apply the same first to
the payment of the cost of the improvement before using any part of the same for
any other purpose.

 

39

 

  

The Grantee accepts and ratifies the provisions of the Declaration and the
By-Laws and the Rules and Regulations of the Condominium recorded simultaneously
with and as part of the Declaration and agrees to comply with all the terms and
provisions thereof, as the same may be amended from time to time by instruments
recorded in the Office of the New York City Register, New York County.

 

The term "Grantee" shall be read as "Grantees" whenever the sense of this deed
so requires.

 

40

 

  

IN WITNESSETH WHEREOF, the Grantor and the Grantee have duly executed this deed
the day and year first above written.

 

  Grantor: Sagamore 54th St. Investments LLC and Sagamore Arizona LLC, as
tenants in common           By:       Richard Saunders     Authorized Signatory

 

   Grantee: [New York City Operating Partnership, L.P]           By:      
[Michael A. Happel]

 

State of New York )       ) ss. County of New York )  

 

On the ___ day of _____________ in the year 2014 before me, the undersigned, a
Notary Public in and said State, personally appeared Richard Saunders,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

      Notary Public  

 

State of New York )       ) ss. County of New York )  

 

On the ___ day of __________ in the year 2014 before me, the undersigned, a
Notary Public in and said State, personally appeared [Michael A. Happel],
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

      Notary Public  

 

41

 

  

EXHIBIT A

 

DESCRIPTION OF THE LAND

 

The condominium unit known as Unit No. C2 in the building designated as The Hit
Factory Condominium, located at 421-429 West 54th Street, New York, New York, in
the declaration establishing a plan for condominium ownership of said premises
under Article 9-B of the real property law of the state of New York (the “New
York Condominium Act”), dated December 18, 2006 and recorded in the Office of
the Register of New York County (the “Register’s Office”) on January 18, 2007 in
CRFN 2007000035128, as amended by First Amendment to Declaration of Condominium
dated as of September 19, 2007 recorded October 4, 2007 in CRFN 2007000507368,
and also designated as Tax Lot 1102 in Block 1064 of the borough of Manhattan on
the tax map of the Real Property Assessment Department of the City of New York
and on the floor plans of said building, certified by Arpad Baksa Architect,
P.C., Architect, on January 18, 2007, and filed with the Real Property
Assessment Department of The City of New York as Condominium Plan No. 1642, and
also filed in the City Register’s Office on January 18, 2007, as Map No. CRFN
2007000035129.

 

Together with an undivided 17.173% interest in the common elements.

 

The premises within which such condominium unit is located are more particularly
described as follows:

 

All that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

 

BEGINNING at a point on the northerly side of 54th Street, distant 300 feet
westerly from the corner formed by the intersection of the westerly side of
Ninth Avenue with the northerly side of 54th Street;

 

RUNNING THENCE northerly parallel with Ninth Avenue, 100 feet 5 inches to the
center line of the block between 54th and 55th Street;

 

THENCE westerly along said center line of the block, 125 feet;

 

THENCE southerly again parallel with Ninth Avenue, 100 feet 5 inches to the
northerly side of 54th Street; and

 

THENCE easterly along the northerly side of 54th Street, 125 feet to the point
or place of BEGINNING.

 

42

 

  

COMMERCIAL CONDOMINIUM DEED

 

SAGAMORE 54TH ST. INVESTMENTS LLC AND

SAGAMORE ARIZONA LLC, as tenants in common, GRANTOR

 

TO

 

New York City Operating Partnership, L.P., GRANTEE

 

COMMERCIAL CONDO UNIT #C2

THE HIT FACTORY® CONDOMINIUM

 

421-429 WEST 54TH STREET

NEW YORK, NY 10019

 

NEW YORK COUNTY

SECTION 4

BLOCK 1064

LOT 1102

 

RECORD AND RETURN TO:

 

American Realty Capital

405 Park Avenue, 15th Floor

New York, NY 10022

Attention: Michael Ead, Esq.

 

43

 

  

EXHIBIT I

 

From of Escrow Agreement

 

ESCROW AGREEMENT

 

AGREEMENT made this _____ day of __________, 2014, by and among ___________
("PURCHASER"), Sagamore 54th Investment LLC (“SPONSOR”), as sponsor to the
offering plan for 421-429 West 54th Street, New York, NY (“Plan”) and Philip
Brody, Esq. (“ESCROW AGENT”).

 

WHEREAS, SPONSOR has filed the Offering Plan with the Attorney General to offer
for sale of condominium units at the premises located at 421-429 West 54th
Street, New York, NY, subject to the terms and conditions set forth in the Plan;
and

 

WHEREAS, ESCROW AGENT is authorized to act as an escrow agent hereunder in
accordance with New York General Business Law (“GBL”) Sections 352-e(2-b), 352-h
and the New York Department of Law’s regulations promulgated thereunder; and

 

WHEREAS, SPONSOR and PURCHASER desire that ESCROW AGENT act as escrow agent for
deposits, down payments, and advances (referred to herein as “Deposit”) pursuant
to the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the covenants and conditions contained
herein and other good and valuable consideration, the parties hereby agree as
follows:

 

1.ESTABLISHMENT OF THE ESCROW ACCOUNT.

 

1.1.          ESCROW AGENT has established an escrow account for the purpose of
holding the Deposit made by PURCHASER pursuant to that certain purchase
agreement for the purchase and sale of commercial condominium unit #2 (the
“Purchase Agreement”) at Capital One Bank located at 1001 Avenue of the
Americas, New York, NY 10018, in the State of New York ("Bank"), a bank
authorized to do business in the State of New York. The escrow account is
entitled Philip Brody Attorney Trust Account ("Escrow Account"). The account
number is 702405687.

 

1.2           ESCROW AGENT has designated the following attorneys to serve as
signatories: Philip Brody, Esq. All designated signatories are admitted to
practice law in the State of New York. The signatory on the Escrow Account have
an address of 55 Fifth Avenue, 15th Floor, New York, NY 10003 and a telephone
number of 212-206-6011.

 

1.3          ESCROW AGENT and all authorized signatories hereby submit to the
jurisdiction of the State of New York and its Courts for any cause of action
arising out of this Agreement or otherwise concerning the maintenance of or
release of the Deposit from escrow.

 

44

 

  

1.4           Neither ESCROW AGENT nor any authorized signatories on the Escrow
Account are the Sponsor, Selling Agent, Managing Agent (as those terms are
defined in the Plan), or any principal thereof, or have any beneficial interest
in any of the foregoing . 

1.5           The Escrow Account is not an IOLA account established pursuant to
Judiciary Law Section 497.

 

2.DEPOSITS INTO THE ESCROW ACCOUNT.

 

2.1                     All Deposits received from PURCHASER prior to closing,
whether in the form of checks, drafts, money orders, wire transfers, or other
instruments which identify the payor, shall be placed into the Escrow Account.
All instruments to be placed into the Escrow Account shall be made payable
directly to the order of Philip Brody, Esq., as ESCROW AGENT. Any instrument
payable to, or endorsed other than as required hereby, and which cannot be
deposited into such Escrow Account, shall be returned to PURCHASER promptly, but
in no event more than five (5) business days following receipt of such
instrument by ESCROW AGENT. In the event of such return of the Deposit, the
instrument shall be deemed not to have been delivered to ESCROW AGENT pursuant
to the terms of this Agreement.

 

2.2      Within five (5) business days after the Purchase Agreement has been
tendered to ESCROW AGENT along with the DEPOSIT, ESCROW AGENT shall place the
DEPOSIT into the Escrow Account. Within ten (10) business days of placing the
DEPOSIT in the Escrow Account, ESCROW AGENT shall provide written notice to
Purchaser and Sponsor, confirming the Deposit. Such notice shall set forth the
Bank, the account number, and the initial interest rate earned thereon. If the
PURCHASER does not receive notice within fifteen (15) business days after tender
of the Deposit, the PURCHASER may cancel the Purchase Agreement within ninety
(90) days after tender of the Deposit. Complaints concerning the failure to
honor such cancellation requests may be referred to the New York State
Department of Law, Real Estate Finance Bureau, 120 Broadway, 23rd Floor, New
York, N.Y. 10271. Rescission shall not be afforded where proof satisfactory to
the Attorney General is submitted establishing that the Deposit was timely
placed in the Escrow Account in accordance with the New York State Department of
Law’s regulations concerning the Deposit and requisite notice was timely mailed
to the Purchaser.

 

3.RELEASE OF FUNDS.

 

3.1           Under no circumstances shall SPONSOR seek or accept release of the
Deposit of PURCHASER to SPONSOR until after consummation of the Plan, as
evidenced by the acceptance of a post-closing amendment by the New York State
Department of Law. Consummation of the Plan shall not relieve SPONSOR or ESCROW
AGENT of any obligation to PURCHASER as set forth in GBL §§ 352-e(2-b) and
352-h.

 

3.2           ESCROW AGENT shall release the Deposit to PURCHASER or SPONSOR as
directed:

 

45

 

  

3.2.1           pursuant to terms and conditions set forth in the Purchase
Agreement and this Agreement, upon closing of title to the cooperative
apartment;

 

3.2.2           in a subsequent writing signed by both SPONSOR and PURCHASER; or

 

3.2.3           by a final, non-appealable order or judgment of a court.

 

3.3 If Escrow Agent is not directed to release the Deposit pursuant to paragraph
3.2 above, and Escrow Agent receives a request by either SPONSOR or PURCHASER to
release the Deposit, then Escrow Agent must give both the Purchaser and Sponsor
prior written notice of not fewer than thirty (30) days before releasing the
Deposit. If Escrow Agent has not received notice of objection to the release of
the Deposit prior to the expiration of the thirty (30) day period, the Deposit
shall be released and Escrow Agent shall provide further written notice to both
PURCHASER and SPONSOR informing them of said release. If Escrow Agent receives a
written notice from either PURCHASER or SPONSOR objecting to the release of the
Deposit within said thirty (30) day period, Escrow Agent shall continue to hold
the Deposit until otherwise directed pursuant to paragraph 3.2 above.
Notwithstanding the foregoing, Escrow Agent shall have the right at any time to
deposit the Deposit contained in the Escrow Account with the Clerk of New York
county and shall give written notice to both SPONSOR and PURCHASER of such
deposit.

 

4.RECORDKEEPING.

 

4.1           ESCROW AGENT shall maintain all records concerning the Escrow
Account for seven years after release of the Deposit.

 

4.2           Upon the dissolution of the law firm which was ESCROW AGENT, the
former partners or members of the firm shall make appropriate arrangements for
the maintenance of these records by one of the partners or members of the firm
or by the successor firm and shall notify the New York State Department of Law
of such transfer.

 

4.3           ESCROW AGENT shall make available to the Attorney General, upon
request, all books and records of ESCROW AGENT relating to the funds deposited
and disbursed hereunder.

 

5.GENERAL OBLIGATIONS OF ESCROW AGENT.

 

5.1           ESCROW AGENT shall maintain the Escrow Account under its direct
supervision and control.

 

5.2           A fiduciary relationship shall exist between ESCROW AGENT and
PURCHASER, and ESCROW AGENT acknowledges its fiduciary and statutory obligations
pursuant to GBL§§ 352-e(2-b) and 352-h.

 

46

 

  

5.3 ESCROW AGENT may rely upon any paper or document which may be submitted to
it in connection with its duties under this Agreement and which is believed by
ESCROW AGENT to be genuine and to have been signed or presented by the proper
party or parties and shall have no liability or responsibility with respect to
the form, execution, or validity thereof.

 

6.RESPONSIBILITIES OF SPONSOR.

 

6.1           SPONSOR agrees that it shall not interfere with ESCROW AGENT’S
performance of its fiduciary duties and statutory obligations as set forth in
GBL §§ 352-e(2-b) and 352-h and the New York State Department of Law’s
regulations.

 

6.2           SPONSOR shall obtain or cause the selling agent under the Plan to
obtain a completed and signed Form W-9 or W-8, as applicable, from PURCHASER and
deliver such form to ESCROW AGENT together with the Deposit and Purchase
Agreement.

 

7.TERMINATION OF AGREEMENT.

 

7.1           This Agreement shall remain in effect unless and until it is
canceled by either:

 

7.1.1           Written notice given by SPONSOR to ESCROW AGENT of cancellation
of designation of ESCROW AGENT to act in said capacity, which cancellation shall
take effect only upon the filing of an amendment to the Plan with the Department
of Law providing for a successor escrow agent that meets the requirements set
forth in applicable regulations of the New York State Department of Law.
PURCHASER shall be deemed to have consented to such cancellation;

 

7.1.2           The resignation of ESCROW AGENT, which shall not take effect
until ESCROW AGENT is replaced by a successor escrow agent that meets the
requirements set forth in applicable regulations of the New York State
Department of Law, and notice is given to PURCHASER of the identity of the
successor escrow agent, the Bank in the State of New York where the Deposit is
being held, and the account number therefor.

 

7.2      Upon termination of the duties of ESCROW AGENT as described in
paragraph 7.1.1 or 7.1.2 above, ESCROW AGENT shall deliver the Deposit held by
ESCROW AGENT and the Purchase Agreement and any other documents maintained by
ESCROW AGENT relating to the Deposit to the successor escrow agent.

 

8.SUCCESSORS AND ASSIGNS.

 

This Agreement shall be binding upon SPONSOR, PURCHASER, and ESCROW AGENT and
their respective successors and assigns.

 

47

 

  

9.GOVERNING LAW.

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York.

 

10.ESCROW AGENT’S COMPENSATION.

 

Prior to release of the Deposit, ESCROW AGENT’S fees and disbursements shall
neither be paid by SPONSOR from the Deposit nor deducted from the Deposit by any
financial institution under any circumstance.

 

11.SEVERABILITY.

 

If any provision of this Agreement or the application thereof to any person or
circumstance is determined to be invalid or unenforceable, the remaining
provisions of this Agreement or the application of such provision to other
persons or to other circumstances shall not be affected thereby and shall be
valid and enforceable to the fullest extent permitted by law.

 

12.INDEMNIFICATION.

 

SPONSOR agrees to defend, indemnify, and hold ESCROW AGENT harmless from and
against all costs, claims, expenses, and damages incurred in connection with or
arising out of this Agreement or the performance or non-performance of ESCROW
AGENT’S duties under this Agreement, except with respect to actions or omissions
taken or suffered by ESCROW AGENT in bad faith or in willful disregard of this
Agreement or involving gross negligence of ESCROW AGENT. This indemnity
includes, without limitation, disbursements and attorneys’ fees either paid to
retain attorneys or representing the hourly billing rates with respect to legal
services rendered by ESCROW AGENT to itself.

 

13.ENTIRE AGREEMENT.

 

This Agreement, read together with GBL §§ 352-e(2-b) and 352-hand the New York
State Department of Law’s regulations, constitutes the entire agreement between
the parties with respect to the subject matter hereof.

 

48

 

  

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first written above.

 

  ESCROW AGENT:         By:       Philip Brody, Esq.         SPONSOR:      
SAGAMORE 54TH INVESTMENT LLC         By:       Richard Saunders     Authorized
representative         PURCHASER       [INSERT NAME]         By:       Name:    
  Title:  

 

49

 

  

EXHIBIT J

 

Form Of Condominium Estoppel Certificate

 

The Hit® Factory Condominum

c/o First Service Residential

622 Third Avenue, 16th Floor

New York, NY 10017

 

__________, 2014

 

New York City Operating Partnership, L.P.

c/o American Realty Capital

405 Park Avenue, 12th Floor

New York, NY 10022

Attention: Michael A. Happel

 

RE:Estoppel Certificate as to Commercial Unit #2 (the “Unit”) at The Hit®
Factory Condominium (the “Condominium”) located at 421-425 West 54th Street, New
York, NY 10019

 

Dear Mr. Happel:

 

This is to certify to New York City Operating Partnership, L.P. (the
“Purchaser”) as to the Unit:

 

1)As of the date hereof, there are no common charges and/or special assessments
due and owing as to the Unit

 

2)To the Condominium’s knowledge, as of the date hereof, there is not any
default under the Declaration and Bylaws of the Condominium as to the Unit.

 

3)It is agreed by the Condominium that such statements contained herein may be
relied upon by the Purchaser.

 



  The Hit® Factory Condominium       By:  

 

50

 

 

EXHIBIT K

 

Certificate of Occupancy

 

(See Attached)

 

51

 